Case 2:19-cv-17866-MCA-LDW Document 153-2 Filed 06/14/21 Page 1 of 35 PageID: 12664




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

   -------------------------------------------------------- x
   WELLS FARGO BANK, NATIONAL                               : Civil Action No. 19-cv-17866 (MCA)(LDW)
   ASSOCIATION, AS TRUSTEE FOR THE :
   REGISTERED HOLDERS OF AMHERST :
   PIERPOINT COMMERCIAL MORTGAGE : DECLARATION OF JOSEPH BRECHER
   SECURITIES, LLC, MULTIFAMILY                             : IN SUPPORT OF RECEIVER’S MOTION
   MORTGAGE PASS-THROUGH                                    :   TO APPROVE SALE OF PROPERTY
                                                            :
   CERTIFICATES, SERIES 2019-SB59, et al.,                      FREE AND CLEAR, AUTHORIZING
                                                            :
                                       Plaintiffs,          : DISTRIBUTION OF SALES PROCEEDS,
                                                            :   AND GRANTING OTHER RELATED
                                                            :                   RELIEF
                     vs.
                                                            :
   ALJO NORSE LLC, SETH LEVINE, et al., :
                                                            :
                                       Defendants.          :
   -------------------------------------------------------- x

          JOSEPH BRECHER, pursuant to 28 U.S.C. § 1746, declares as follows:

          1.      I am an Executive Managing Director of Gebroe Hammer Associates (“GH”), and

   I have personal knowledge of the facts and circumstances set forth in this Declaration unless

   otherwise indicated.

          2.      I submit this Declaration in support of Colliers International NJ, LLC’s

   (“Receiver”) motion to approve the sale of the property located at 125 6th Avenue, Clifton, NJ

   07011 (the “Subject Property”), to authorize the Receiver to disburse the net proceeds from the

   sale, including the brokerage commission due to GH in connection with the sale, and for related

   relief incidental to consummating the sale (the “Sale Approval Motion”),

          3.      GH is a duly licensed commercial real estate brokerage firm that was founded in

   1975 and has actively engaged in the marketing and sale of hundreds of commercial properties in

   New Jersey during that time. I obtained my NJ Real Estate Salesperson license #0121944 on
Case 2:19-cv-17866-MCA-LDW Document 153-2 Filed 06/14/21 Page 2 of 35 PageID: 12665




   4/30/2001, have worked with GH since 5/1/2001, and have been GH’s Executive Managing

   Director since 2017.

          4.      On or about August 27, 2020, GH entered an Exclusive Rights Agreement

   (“Agreement”) with the Receiver that appointed GH as the Receiver’s exclusive agent for the

   properties that are at issue in the above-referenced action, and identified in Schedule A to the

   Agreement. Attached hereto as Exhibit A is a copy of the Agreement. The Agreement was also

   agreed to and accepted by Wells Fargo Bank, National Association, as Trustee for the Registered

   Holders of Amherst Pierpoint Commercial Mortgage Securities LLC, Multifamily Mortgage

   Pass-Through Certificates, Series 2019-SB59 (“Wells”), a plaintiff in this action who I

   understand to be the first priority mortgagee for the Subject Property.

          5.      Pursuant to the Agreement, GH was charged with, among other things, marketing

   and procuring a sale of the properties listed in the Agreement without representation or warranty

   as to the condition of the properties. With respect to the Subject Property, the Agreement

   provides that GH is entitled to a commission of 5% of the purchase price, which is to be paid

   from sales proceeds following approval of the sale by this Court.

          6.      In connection with the Subject Property, GH was provided an appraisal report for

   the Subject Property dated October 12, 2020 (the “Appraisal Report”) prepared by an

   independent, third-party appraiser, CBRE Valuation & Advisory Services, which estimates the

   fair market value of the Subject Property at $1,550,000.00. Attached hereto as Exhibit B is a

   copy of excerpts from the Appraisal Report.

          7.      Although GH did not make any representations to prospective purchasers

   regarding the physical conditions of the Subject Property, in my experience, the $1,550,000 fair




                                                    2
Case 2:19-cv-17866-MCA-LDW Document 153-2 Filed 06/14/21 Page 3 of 35 PageID: 12666




   market value identified in the Appraisal Report is reasonable and consistent with industry

   standards.

           8.      In its capacity as broker, and in compliance with applicable law, industry

   standards, and the Agreement, GH engaged in an extensive marketing campaign to sell the

   Subject Property. Among other things, GH marketed the Subject Property on multiple online

   platforms, and performed email blasts that reached over 480 prospective purchasers.

           9.      GH’s marketing efforts resulted in 64 confidentiality agreements and 4 written

   offers from prospective purchasers.

           10.     On December 18, 2020, GH received a non-binding Letter of Intent (the “LOI”)

   from Stonegate Buildings LLC or its assignee (“Purchaser”) to purchase the Subject Property for

   $1,950,000.00, which is the highest price offered for the Subject Property. A true copy of the

   LOI is attached hereto as Exhibit C.

           11.     Consistent with other offers GH received, Purchaser required that any purchase of

   the Subject Property result in the transfer of clear tile to the Subject Property, free and clear of all

   prior liens, claims, and encumbrances.

           12.     My understanding is that Receiver and Purchaser entered into an Agreement of

   Purchase and Sale for the Subject Property on or about April 7, 2021 (the “PSA”), that Wells has

   agreed to the terms of the PSA, and that no other parties with an interest in the Subject Property

   have objected to the terms of the PSA.

           13.     GH believes the price offered by Purchaser for the Subject Property, which is in

   excess of the fair market value estimated in the Appraisal Report, presents the best opportunity to

   effect a sale of the Subject Property, and joins in the Receiver’s motion to approve the sale and




                                                      3
Case 2:19-cv-17866-MCA-LDW Document 153-2 Filed 06/14/21 Page 4 of 35 PageID: 12667




   to authorize the Receiver to disburse the net proceeds, including a disbursement of $97,500.00 to

   GH for its 5% brokerage commission in connection with this sale.

          I declare under penalty of perjury that the foregoing is true and correct. Executed on

   June 9, 2021.




                                                              JOSEPH BRECHER




                                                  4
Case 2:19-cv-17866-MCA-LDW Document 153-2 Filed 06/14/21 Page 5 of 35 PageID: 12668




                  Exhibit A
Case 2:19-cv-17866-MCA-LDW Document 153-2 Filed 06/14/21 Page 6 of 35 PageID: 12669
Case 2:19-cv-17866-MCA-LDW Document 153-2 Filed 06/14/21 Page 7 of 35 PageID: 12670
Case 2:19-cv-17866-MCA-LDW Document 153-2 Filed 06/14/21 Page 8 of 35 PageID: 12671




                                             Richard J. Madison
                                             Executive Managing Director

                                            Richard J. Madison
Case 2:19-cv-17866-MCA-LDW Document 153-2 Filed 06/14/21 Page 9 of 35 PageID: 12672
Case 2:19-cv-17866-MCA-LDW Document 153-2 Filed 06/14/21 Page 10 of 35 PageID: 12673
Case 2:19-cv-17866-MCA-LDW Document 153-2 Filed 06/14/21 Page 11 of 35 PageID: 12674
Case 2:19-cv-17866-MCA-LDW Document 153-2 Filed 06/14/21 Page 12 of 35 PageID: 12675
Case 2:19-cv-17866-MCA-LDW Document 153-2 Filed 06/14/21 Page 13 of 35 PageID: 12676
Case 2:19-cv-17866-MCA-LDW Document 153-2 Filed 06/14/21 Page 14 of 35 PageID: 12677
Case 2:19-cv-17866-MCA-LDW Document 153-2 Filed 06/14/21 Page 15 of 35 PageID: 12678




                   Exhibit B
 Case 2:19-cv-17866-MCA-LDW Document 153-2 Filed 06/14/21 Page 16 of 35 PageID: 12679

CBRE VALUATION & ADVISORY SERVICES




APPRAISAL
REPORT
1 25 6 TH AVEN UE
CL I FTO N , N EW JERS EY 0 701 1
CBR E G R O UP, IN C. FI L E NO . 2 0 -0 47N E-0 9 87 -1



HERRICK
Case 2:19-cv-17866-MCA-LDW Document 153-2 Filed 06/14/21 Page 17 of 35 PageID: 12680


VALUATION & ADVISORY SERVICES


                                                                                              Park 80 West Plaza Two
                                                                                             Saddle Brook, NJ 07663

                                                                                                   T 201-712-5600
                                                                                                   F 201-712-5650

                                                                                                      www.cbre.com


     October 12, 2020


     Mr. Scott T. Tross
     Partner
     Herrick
     One Gateway Center
     Newark, NJ 07102


     RE:    Appraisal of: 125 6th Avenue
            Clifton, Passaic County, New Jersey
            CBRE, Inc. File No. 20-047NE-0987-1

     Dear Mr. Tross:
     At your request and authorization, CBRE, Inc. has prepared an appraisal of the market value of
     the referenced property. Our analysis is presented in the following Appraisal Report.
     The subject property consists of a two, low-rise apartment buildings located at 125 6th Avenue in
     Clifton, Passaic County, New Jersey. The improvements are situated on a total of 4,826-square
     feet and were built in 1927. The subject is comprised of 11 rent-controlled apartment units within
     an estimated 8,250-square feet of net rentable space. Additionally, the subject includes an
     estimated 1,100-square feet of ground level commercial space that is currently 100.0% occupied.
     The property includes surface parking and a laundry facility.
     The subject was 100.0% leased for residential units according to the rent roll provided. Due to the
     outbreak of COVID-19 virus which was declared by the World Health Organization as a global
     health emergency on January 30, 2020, we have only conducted an exterior and Zoom
     inspection, as approved by the client. We have relied on management of the subject building to
     communicate the details of all interior improvements on-site and interior pictures, as well as a
     PCA report provided. The subject is more fully described, legally and physically, within the
     enclosed report.
     Additionally, the subject is currently in receivership. We have included the following statement
     provided from an inventory report by Colliers International for further explanation of the subject’s
     current position.
Case 2:19-cv-17866-MCA-LDW Document 153-2 Filed 06/14/21 Page 18 of 35 PageID: 12681

    Scott T. Tross
    October 12, 2020




    Therefore, due to the subject’s current situation, we have not been provided with historical
    documents. As a result, we have made a series of extraordinary assumptions highlighting missing
    documents and our reliance on market expenses and the rent roll provided in estimating market
    value. Additionally, the balance sheets and partial T11 provided are included in the addenda of
    this report and are not useful for the purposes of estimating income/expenses attributable to the
    real property being appraised.
    We have been provided with a Property Condition Assessment prepared by EMG dated
    November 20, 2019 for the subject. The report indicates the subject in need of immediate repairs
    for an estimated $5,250. Please refer to the improvement section of the report and addenda for
    further detail on deferred maintenance at the subject.
    Based on the analysis contained in the following report, the market value of the subject is
    concluded as follows:
                                      MARKET VALUE CONCLUSION
                Appraisal Premise             Interest Appraised      Date of Value     Value Conclusion
                      As Is                  Leased Fee Interest   September 14, 2020     $1,550,000
     Compiled by CBRE

    The report, in its entirety, including all assumptions and limiting conditions, is an integral part of,
    and inseparable from, this letter.
    As of the date of value and the date of this report, the nation, region, and market area are
    impacted by the COVID-19 pandemic. This could have a prolonged effect on macroeconomic
    conditions, though at this time the length of duration is unknown. The perceived impact on real
    estate varies on several factors including asset class, use, tenancy, and location. Our analysis
    considers available information as of the effective date.
    The following appraisal sets forth the most pertinent data gathered, the techniques employed,
    and the reasoning leading to the opinion of value. The analyses, opinions and conclusions were
    developed based on, and this report has been prepared in conformance with, the guidelines and
    recommendations set forth in the Uniform Standards of Professional Appraisal Practice (USPAP),
    and the requirements of the Code of Professional Ethics and Standards of Professional Appraisal
    Practice of the Appraisal Institute. It also conforms to Title XI Regulations and the Financial
    Institutions Reform, Recovery, and Enforcement Act of 1989 (FIRREA) updated in 1994 and further
    updated by the Interagency Appraisal and Evaluation Guidelines promulgated in 2010.
    The intended use and user of our report are specifically identified in our report as agreed upon in
    our contract for services and/or reliance language found in the report. No other use or user of
    the report is permitted by any other party for any other purpose. Dissemination of this report by
Case 2:19-cv-17866-MCA-LDW Document 153-2 Filed 06/14/21 Page 19 of 35 PageID: 12682

    Scott T. Tross
    October 12, 2020

    any party to any non-intended users does not extend reliance to any such party, and CBRE will
    not be responsible for any unauthorized use of or reliance upon the report, its conclusions or
    contents (or any portion thereof).
    It has been a pleasure to assist you in this assignment. If you have any questions concerning the
    analysis, or if CBRE, Inc. can be of further service, please contact us.
    Respectfully submitted,

    CBRE - VALUATION & ADVISORY SERVICES




    Justin Casson, MAI                                Mark Godfrey, MAI, MRICS
    Director                                          Senior Managing Director
    NJ State Certification No: 42RG00265400           NJ State Certification No.: 42RG00257500

    Phone: (212) -715-5749                            Phone: (212) 715-5719
    Email: justin.casson@cbre.com                     Email: mark.godfrey@cbre.com
Case 2:19-cv-17866-MCA-LDW Document 153-2 Filed 06/14/21 Page 20 of 35 PageID: 12683
                                                                       Certification


    Certification
    We certify to the best of our knowledge and belief:
    1. The statements of fact contained in this report are true and correct.
    2. The reported analyses, opinions, and conclusions are limited only by the reported
        assumptions and limiting conditions and are our personal, impartial and unbiased
        professional analyses, opinions, and conclusions.
    3. We have no present or prospective interest in or bias with respect to the property that is the
        subject of this report and have no personal interest in or bias with respect to the parties
        involved with this assignment.
    4. Our engagement in this assignment was not contingent upon developing or reporting
        predetermined results.
    5. Our compensation for completing this assignment is not contingent upon the development or
        reporting of a predetermined value or direction in value that favors the cause of the client, the
        amount of the value opinion, the attainment of a stipulated result, or the occurrence of a
        subsequent event directly related to the intended use of this appraisal.
    6. This appraisal assignment was not based upon a requested minimum valuation, a specific
        valuation, or the approval of a loan.
    7. Our analyses, opinions, and conclusions were developed, and this report has been prepared,
        in conformity with the Uniform Standards of Professional Appraisal Practice, as well as the
        requirements of the State of New Jersey.
    8. The reported analyses, opinions, and conclusions were developed, and this report has been
        prepared, in conformity with the requirements of the Code of Professional Ethics and
        Standards of Professional Appraisal Practice of the Appraisal Institute.
    9. The use of this report is subject to the requirements of the Appraisal Institute relating to review
        by its duly authorized representatives.
    10. As of the date of this report, Sara Killough has completed the continuing education program
        for Practicing Affiliates of the Appraisal Institute.
    11. As of the date of this report, Justin Casson, MAI and Mark Godfrey, MAI, MRICS have
        completed the continuing education program for Designated Members of the Appraisal
        Institute.
    12. Sara Killough and Justin Casson, MAI have and Mark Godfrey, MAI, MRICS has not made a
        personal inspection of the property that is the subject of this report. CBRE inspected the
        subject’s exterior but did not conduct an interior inspection as authorized by the client.
        Therefore, we have relied on photographs and descriptions provided by the property
        manager, as well as the PCA report provided by Colliers. It is assumed that the quality,
        condition, and level of build-out is accurate and that there are items of deferred
        maintenance.
    13. Sara Killough has provided significant real property appraisal assistance in respect to
        research analysis and writing portions of the overall report in conjunction to the persons
        signing this report.
    14. Valuation & Advisory Services operates as an independent economic entity within CBRE, Inc.
        Although employees of other CBRE, Inc. divisions may be contacted as a part of our routine
        market research investigations, absolute client confidentiality and privacy were maintained at
        all times with regard to this assignment without conflict of interest.



                                                      i
    125 6th Avenue, Clifton, NJ
Case 2:19-cv-17866-MCA-LDW Document 153-2 Filed 06/14/21 Page 21 of 35 PageID: 12684
                                                                       Certification



    15. Sara Killough, Justin Casson, MAI and Mark Godfrey, MAI, MRICS have not provided
        services, as appraisers or in any other capacity, regarding the property that is the subject of
        this report within the three-year period immediately preceding acceptance of this assignment.




    Justin Casson, MAI                                    Mark Godfrey, MAI, MRICS
    NJ State Certification No: 42RG00265400               NJ State Certification No.: 42RG00257500




                                                     ii
    125 6th Avenue, Clifton, NJ
Case 2:19-cv-17866-MCA-LDW Document 153-2 Filed 06/14/21 Page 22 of 35 PageID: 12685
                                                                Subject Photographs


    Subject Photographs




        Aerial View




                                         iii
    125 6th Avenue, Clifton, NJ
Case 2:19-cv-17866-MCA-LDW Document 153-2 Filed 06/14/21 Page 23 of 35 PageID: 12686
                                                                Subject Photographs




      Exterior View of Subject                Exterior View of Subject




      View of Commercial Space                View of Common Hallway




      Typical Kitchen                         Typical Bathroom


                                         iv
    125 6th Avenue, Clifton, NJ
Case 2:19-cv-17866-MCA-LDW Document 153-2 Filed 06/14/21 Page 24 of 35 PageID: 12687
                                                                Subject Photographs




      Typical Living Area                        Typical Bedroom




      View of Roof                               View of Individual Boilers




      View of Individual Hot Water Heaters       View of 6th Avenue


                                             v
    125 6th Avenue, Clifton, NJ
Case 2:19-cv-17866-MCA-LDW Document 153-2 Filed 06/14/21 Page 25 of 35 PageID: 12688
                                                                Subject Photographs




      View of 6th Avenue

    As previously noted, all interior photographs have been obtained by the zoom inspection
    performed as well as by the subject’s property manager.




                                                   vi
    125 6th Avenue, Clifton, NJ
Case 2:19-cv-17866-MCA-LDW Document 153-2 Filed 06/14/21 Page 26 of 35 PageID: 12689
                                                                 Executive Summary


    Executive Summary
         Location                                                125 6th Avenue, Clifton, Passaic County, NJ 07011



         Parcel                                                  Block 16.09 Lot 11
         Client                                                  Herrick
         Highest and Best Use
          As If Vacant                                           Residential
          As Improved                                            Apartment
         Property Rights Appraised                               Leased Fee Interest
         Date of Inspection                                      September 14, 2020
         Estimated Exposure Time                                 6 - 9 Months
         Estimated Marketing Time                                6 - 9 Months
         Land Area                                               0.11 AC                                4,826 SF
         Zoning                                                  R-B1 (Residential One & Two-Family)

         Improvements
          Property Type                                          Apartment               Mixed-Use
          Number of Buildings                                    2
          Number of Stories                                      2 + Basement
          Gross Building Area                                    10,800 SF
          Net Rentable Area Estimated                            8,250 SF
          Commercial Space Estimated                             1,100 SF
          Number of Units                                        11
          Average Unit Size                                      750 SF
          Year Built                                             1927                    Renovated:     0
          Condition                                              Average
         Buyer Profile                                           Investor-Local
         Financial Indicators
          Current Occupancy                                      100.0%
          Stabilized Occupancy                                   96.0%

         Pro Forma Operating Data                                        Total                              Per Unit
          Effective Gross Income                                           $159,035                            $14,458
          Operating Expenses                                                   $61,942                         $5,631
          Expense Ratio                                                        38.95%
          Net Operating Income                                                 $97,093                         $8,827
         VALUATION                                                       Total                              Per Unit
          Sales Comparison Approach                                       $1,500,000                          $136,364
          Income Capitalization Approach                                   $1,550,000                        $140,909


          Insurable Value                                                   $990,000                          $90,000


                                           MARKET VALUE CONCLUSION
                       Appraisal Premise        Interest Appraised         Date of Value         Value Conclusion
                              As Is            Leased Fee Interest    September 14, 2020              $1,550,000
         Compiled by CBRE



                                                        vii
    125 6th Avenue, Clifton, NJ
Case 2:19-cv-17866-MCA-LDW Document 153-2 Filed 06/14/21 Page 27 of 35 PageID: 12690
                                                                 Executive Summary

    As of the date of value and the date of this report, the nation, region, and market area are
    impacted by the COVID-19 pandemic. This could have a prolonged effect on macroeconomic
    conditions, though at this time the length of duration is unknown. The perceived impact on real
    estate varies on several factors including asset class, use, tenancy, and location. Our analysis
    considers available information as of the effective date.

    STRENGTHS, WEAKNESSES, OPPORTUNITIES AND THREATS (SWOT)
    Strengths/ Opportunities
    •   Market demand for apartment units is strong within the local area, and the subject property
        benefits from this situation.
    •   Commercial investment activity and interest increased during 2010 and has continued into
        2020.
    •   The subject is 100.0% occupied.
    Weaknesses/ Threats
    •   Increased uncertainty and risk associated with COVID-19 (see discussion below). Most
        participants anticipate with the greatest impact felt in the next 3-9 months.
    •   Difficulty in collecting full rental payments during a pandemic.

    COVID-19 IMPACT
    The outbreak of the Novel Coronavirus (COVID-19), declared by the World Health Organisation
    as a “Global Pandemic” on the 11th March 2020, has impacted global financial markets. Travel
    restrictions have been implemented by many countries. Market activity is being impacted in many
    sectors. As at the valuation date, we consider that we can attach less weight to previous market
    evidence for comparison purposes, to inform opinions of value. Indeed, the current response to
    COVID-19 means that we are faced with an unprecedented set of circumstances on which to
    base a judgement. Our valuation is therefore reported as being subject to ‘material valuation
    uncertainty’ as set out in VPS 3 and VPGA 10 of the RICS Valuation – Global Standards.
    Consequently, less certainty – and a higher degree of caution – should be attached to our
    valuation than would normally be the case. Given the unknown future impact that COVID-19
    might have on the real estate market, we recommend that you keep the valuation of this property
    under frequent review. For the avoidance of doubt, the inclusion of the ‘material valuation
    uncertainty’ declaration above does not mean that the valuation cannot be relied upon. Rather,
    the declaration has been included to ensure transparency of the fact that – in the current
    extraordinary circumstances – less certainty can be attached to the valuation than would
    otherwise be the case. The material uncertainty clause is to serve as a precaution and does not
    invalidate the valuation.




                                                  viii
    125 6th Avenue, Clifton, NJ
Case 2:19-cv-17866-MCA-LDW Document 153-2 Filed 06/14/21 Page 28 of 35 PageID: 12691
                                                                 Executive Summary

    EXTRAORDINARY ASSUMPTIONS
    An extraordinary assumption is defined as “an assignment-specific assumption as of the effective
    date regarding uncertain information used in an analysis which, if found to be false, could alter
    the appraiser’s opinions or conclusions.” 1

    •     We have included the following statement provided in an inventory report by Colliers
          International for further explanation of the subject’s current position.




          Additionally, the balance sheets provided are included in the addenda of this report, are not
          useful for the purposes of estimating income/expenses attributable to the real property being
          appraised.
    •     Since we have not been provided unit measurements by ownership, we have employed the
          extraordinary assumption that our estimated gross building area and net rentable square
          footage measurements are considered reasonable and exemplify the subject accurately.
    •     Although requested, we have not been provided with historical operating statements or a pro
          forma for the subject. Therefore, we employ the extraordinary assumption that our expense
          estimates reflect current market standards.
    •     Although requested, we have not been provided with a rent roll stating the most recent lease
          expiration dates. The rent roll only lists lease start dates with no expiration. Therefore, we
          employ the extraordinary assumption that the rent roll provided is accurate with the current
          rental rates tenants are paying for their lease agreement, which is assumed to be at one
          year’s length of time. If there is any change in the rental rates provided for this appraisal, it
          may cause a material impact.
    •     It was reported that the subject abides by rent control regulations of Clifton, which is a
          contributory factor to the low rents currently being achieved. Therefore, we employ the
          extraordinary assumption that the subject is under rent control and the rents provided for
          each unit are reflective of the permitted annual rental increases within the city. This further
          shows the rental difference between the subject and market rent standards. Additionally, the
          subject is occupied with long term tenants that have experienced minimal annual rental
          increases.
    •     We have not been provided with the permitted legal rents for the subject by the City of
          Clifton. If the provided rental rates for each unit are to differ from what is legally allowed, it
          may materially impact value.
    •     As previously mentioned, the subject has multiple items of deferred maintenance to be cured.
          We have been provided with a Property Condition Assessment prepared by EMG dated


    1
        The Appraisal Foundation, USPAP, 2020-2021


                                                        ix
    125 6th Avenue, Clifton, NJ
Case 2:19-cv-17866-MCA-LDW Document 153-2 Filed 06/14/21 Page 29 of 35 PageID: 12692
                                                                 Executive Summary

          November 20, 2019 for the subject. The report indicates the subject in need of immediate
          repairs within a year’s time for an estimated $5,250. We have included the reported deferred
          maintenance expense within our analysis as a below-line deduction.
    •     It has been reported by the property manager that commercial tenant, Asmad Beauty Salon,
          lease expired in March 2019. The tenant has reported signing a new lease, however, was
          unable to provide a copy. We have made the extraordinary assumption that the tenants lease
          has been extended on a month-to-month basis at this point of time and the rent rate listed
          within the rent roll provided is accurate. If the amended lease terms differ from the original
          lease or the reported monthly rental rate are to differ, the appraisal may be materially
          impacted.
    •     The lease provided for H&M Food Market indicates an expiration date of September
          30,2020. We have assumed the tenant has exercised its renewal option and have made the
          extraordinary assumption the tenant is paying the annual rental rate according to the options
          provided in the lease. If the amended lease differs from the option rental outline within the
          original lease, the appraisal may be materially impacted.

    The use of these extraordinary assumptions may have affected the assignment results.

    HYPOTHETICAL CONDITIONS
    A hypothetical condition is defined as “a condition, directly related to a specific assignment,
    which is contrary to what is known by the appraiser to exist on the effective date of the
    assignment results but is used for the purposes of analysis.” 2

    •     None noted

    OWNERSHIP AND PROPERTY HISTORY
                                              OWNERSHIP SUMMARY
                                                                         Current
                        Owner:                               ALJO NORSE LLC
                        Date Purchased:                      Mar 23, 2010
                        Legal Reference                      Tax Records
                        County/Locality Name:                Passaic
                        Pending Sale:                        No
                        Change of Ownership - Past 3 Years   No
                        Compiled by CBRE


    To the best of our knowledge, there has been no ownership transfer of the properties during the
    previous three years and the subject is currently not being marketed or under contract of sale.

    EXPOSURE/MARKETING TIME
    Current appraisal guidelines require an estimate of a reasonable time period in which the subject
    could be brought to market and sold. This reasonable time frame can either be examined
    historically or prospectively. In a historical analysis, this is referred to as exposure time. Exposure


    2
        The Appraisal Foundation, USPAP, 2020-2021


                                                         x
    125 6th Avenue, Clifton, NJ
Case 2:19-cv-17866-MCA-LDW Document 153-2 Filed 06/14/21 Page 30 of 35 PageID: 12693
                                                                 Executive Summary

    time always precedes the date of value, with the underlying premise being the time a property
    would have been on the market prior to the date of value, such that it would sell at its appraised
    value as of the date of value. On a prospective basis, the term marketing time is most often
    used. The exposure/marketing time is a function of price, time, and use. It is not an isolated
    estimate of time alone. In consideration of these factors, we have analyzed the following:

    •   exposure periods for comparable sales used in this appraisal;
    •   exposure/marketing time information from the PwC Real Estate Investor Survey; and
    •   the opinions of market participants.
    Our valuation is predicated on a buyer and seller each acting prudently and knowledgeably, and
    assuming the price is not affected by undue stimulus. The COVID-19 pandemic has resulted in
    logistical constraints on property transactions such as inability to travel for due diligence/tours
    and closing of municipal agencies for closing/recording sale transactions. In addition, some
    buyers and sellers have paused or postponed transacting amid the pandemic. As of the effective
    date of this appraisal, this has extended the reasonable time period in which the subject could be
    brought to market and sold. In light of the COVID-19 pandemic and prevailing market
    conditions, we would anticipate a longer marketing period relative to the exposure period. The
    following table presents information derived from various sources and our conclusion.

                                             EXPOSURE/MARKETING TIME DATA
                                                                      Exposure/Mktg. (Months)
                     Investment Type                                    Range       Average
                     PwC Apartment
                       National Data                                  1.0   -   9.0    3.9
                     Local Market Professionals                       3.0   - 12.0     9.0
                     CBRE Exposure Time Estimate                            6 - 9 Months
                     CBRE Marketing Period Estimate                         6 - 9 Months
                     Source: PwC Real Estate Survey


    The marketing period estimate does not incorporate the impact of any legal proceedings that are
    on-going.




                                                          xi
    125 6th Avenue, Clifton, NJ
Case 2:19-cv-17866-MCA-LDW Document 153-2 Filed 06/14/21 Page 31 of 35 PageID: 12694
                                                                   Table of Contents


    Table of Contents
    Certification ........................................................................................................................... i
    Subject Photographs..............................................................................................................iii
    Executive Summary............................................................................................................... vii
    Table of Contents ................................................................................................................. xii
    Scope of Work ....................................................................................................................... 1
    Area Analysis ........................................................................................................................ 5
    Neighborhood Analysis ....................................................................................................... 10
    Site Analysis ........................................................................................................................ 19
    Improvements Analysis ........................................................................................................ 21
    Zoning................................................................................................................................. 24
    Tax and Assessment Data .................................................................................................... 25
    Market Analysis ................................................................................................................... 26
    Highest and Best Use .......................................................................................................... 40
    Insurable Replacement Cost ................................................................................................ 42
    Sales Comparison Approach ............................................................................................... 44
    Income Capitalization Approach ......................................................................................... 48
    Reconciliation of Value ........................................................................................................ 63
    Assumptions and Limiting Conditions .................................................................................. 64
    ADDENDA
    A Improved Sale Data Sheets
    B Operating Data
    C Client Contract Information
    D Qualifications




                                                                        xii
    125 6th Avenue, Clifton, NJ
Case 2:19-cv-17866-MCA-LDW Document 153-2 Filed 06/14/21 Page 32 of 35 PageID: 12695




                   Exhibit C
Case 2:19-cv-17866-MCA-LDW Document 153-2 Filed 06/14/21 Page 33 of 35 PageID: 12696




    December 18, 2020

    Joseph Brecher
    Executive Managing Director
    Gebroe Hammer Associates
    2 West Northfield Road
    Livingston, NJ 07039
    Email: Joe Brecher <jbrecher@gebroehammer.com>

    RE:       Purchase LOI

    Dear Mr. Brecher,

    This will serve as our Letter of Intent (LOI) and general outline of the terms and conditions for the
    prospective purchase of the subject property. This LOI is not legally binding on either party, except as
    hereafter set forth. It is, however, an indication of good faith intent between the parties to be detailed in a
    future contractual agreement if the parties so agree.

    Seller:                           c/o Colliers International
    Purchaser:                        Stonegate Buildings and/or assignee(s)

    Property:

                  Address          City, State          Approximate                Price
                                                         # of Units

    125 6th Street              Clifton, NJ             14             $ 1,950,000




    Total Purchase Price:                                                           $1,950,000.00


    Total Purchase Price:            $1,950,000. The balance of the Purchase Price as adjusted for closing
                                     prorations and less credit for the Deposit, shall be paid by Purchaser to
                                     Seller in cash via wire transfer at the Closing.
Case 2:19-cv-17866-MCA-LDW Document 153-2 Filed 06/14/21 Page 34 of 35 PageID: 12697




    Purchase and Sale      The parties shall begin negotiations concerning the terms of a PSA
    Agreement (the PSA):   mutually satisfactory to both parties, which shall supersede the terms
                           of this LOI, unless otherwise indicated herein. The PSA will be
                           prepared by the Seller's counsel and submitted to the Purchaser for
                           review and be subject to Court approval.

   Court Approval :        Purchaser understands this offer is subject to Court approval in the
                           case filed in the United States District Court for the Plaintiffs, as (i)
                           U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
                           REGISTERED HOLDERS OF WELLS FARGO COMMERCIAL
                           MORTGAGE SECURITIES, INC.               MULTIFAMILY MORTGAGE
                           PASS-THROUGH CERTIFICATES, SERIES 2018-SB51 et al v.
                           ENGLEWOOD FUNDING, LLC et al., Civil Action No. 2:19-CV-17865
                           (MCA)(LDW) (the "U.S. Bank Action"), and (ii) PORTAL et al v.
                           LEVINE et al., Civil Action No. 2:19-CV- 19611 (MCA)(LDW) (the
                           "PORTAL Action"), and (iii) JLS EQUITIES LLC v. RIVER FUNDING
                           LLC et al., Civil Action No. 2:19-CV-17615 (MCA)(LDW).

    Deposit:               The initial deposit shall be $50,000 to be paid upon mutual execution
                           of the PSA. This deposit is refundable upon cancellation of this
                           contract by either party prior to the end of the Due Diligence
                           Period. Upon satisfactory completion or Purchaser's waiver of the
                           Due Diligence Period, the Deposit shall become nonrefundable.

                           Purchaser shall have a twenty (20) day Due Diligence period that shall
                           commence o n t h e d at e f o llo w in g the date of execution of the
    Due Diligence:
                           PSA by Seller and Purchaser. Purchaser shall have the right to
                           terminate as a result of Purchaser's dissatisfaction with the results of
                           its due diligence investigation and receive a full refund of the Deposit
                           in such case.


                           Closing shall occur on the later of (i) sixty (60) days from the expiry of the
                           Due Diligence period or (ii) 10 days from the date that Court Approval is
    Closing and Closing
                           granted. Purchaser shall be responsible for the costs of its due
    Costs:
                           diligence including its own third-party fees and legal costs, and any
                           expenses incurred by Purchaser prior to Court Approval. Closing
                           costs shall otherwise be incurred by Seller and Purchaser as is
                           customary in the local market. Notwithstanding the foregoing,
                           Purchaser shall have the option to extend the closing date by an
                           additional thirty (30) days by posting an additional non-refundable
                           deposit of $20,000.
Case 2:19-cv-17866-MCA-LDW Document 153-2 Filed 06/14/21 Page 35 of 35 PageID: 12698



    Contingency:                      This agreement is not subject to any contingencies other than those
                                      contained herein.

    Prorations:                       Taxes, utilities, operating expenses, rents and other customarily
                                      a p p o r t i o n e d items will be prorated or apportioned as of Closing.

     Brokerage:                       Purchaser and Seller acknowledge the only brokers that are due a
                                      commission on the consummation of this transaction are Gebroe
                                      Hammer Associates. Gebroe Hammer Associates shall be paid a
                                      commission by the Seller. Said commission will be the sole
                                      responsibility of the Seller.

    Confidentiality:                  The existence of this proposal, the Seller's and Purchaser’s response
                                      thereto, and all subsequent correspondence and the requirements
                                      stated therein are confidential and may not be disseminated or
                                      disclosed by either party, except as required by law or a court of
                                      competent jurisdiction.

    This letter shall serve as an expression of interest only and does not bind Purchaser or Seller in any
    way , except for the provision regarding Confidentiality set forth above. No discussion, negotiation
    or verbal agreement regarding the proposed transaction and no presentation, negotiation or revision of
    any document regarding the proposed transaction, shall constitute a contract or evidence of a
    contract, and there shall be no binding agreement, unless and until a written agreement is executed
    by and delivered to all parties.

    If you agree to the terms and conditions described in this letter, please sign below. We look
    forward to working with you on this transaction.

    Sincerely,


    Purchaser

    Stonegate Buildings


    Signature: ____ ___ __ ____ ___ ___ __

    Name:        Steven Gelbtuch

    Title:

    Date: December 18, 2020



    Seller

    Signature:
                 Richard J. Madison
    Name:
             Executive Managing Director
    Title:

            12/22/2020
    Date: ___________________________
